Title: To Thomas Jefferson from Timothy Bloodworth, 6 October 1801
From: Bloodworth, Timothy
To: Jefferson, Thomas


Dear Sir
Spring Hill October 6th 1801
Permit me to acquaint You of the Death, of Mr; Griffith John McRee, Collecter of the Port of Wilmington, who departed on the 3d Instant. by this Circumstance the office becomes Vacant. at the request of Mr John Pue Williams, I mention his desire to fill the Vacancy. Also my son Samuel Bloodworth, who is in the 27th Year of his Age, Active in Business, & has the hand of a ready writer. at this time Inspecter of Navel stores in Wilmington, & does the Business of Collector, & Surveyor of Revenue, in that Town. in Adition to the above, suffer me to make a tender of my own Services in that, or any other office the President may Pleas to bestow, & should his Indulgence favoure an appointment to Merrit his Confidence, will Awaken my Ambition, & excite to Vigelence, & Punctuality, in discharge of the Duties incumbant on the Station. nor do I entertain a Doubt, that the persons above Mentioned, should they be favoured with the appointment, would conduct themselves with equal fidellity.
In my last Address I mentioned the probability of a favorable Change of political Sintiments, in this County this opinion was not unfounded, but fully Verifyed by the event of the last Election of Members, for the ensuing Assembly of this State, the Federalist made every exertion in their power to prevent my Election, but prov’d Unsuccessfull. the Republican Ticket prevaild by a decided Majority. & such was the Case in the County of Brunswick, where Genrl. Benjamin Smith, was ousted by a Republican. I am inform’d that boath that Gentleman, & Dunkin Moore, offers in place of Mr. Hill for Congress. I presume that Gillispie, or Major Ashe, will oppose them. I mention this Circumstance from Report, & not Certain Knowledge.
Since I began this Address, one other application has been Made, Requesting to be Mentioned as A Candidate, by Mr: Thomas Robinson, a Young Man who has for some time don the business of the office, his Character is Unimpeach’d, & I have no doubt of his Abillities. I am also press’d to acquaint the President, that a Mr Callender who applies for the appointment, by a Petition Sign’d by a Number of Federalist, was an Active Enemy to Youre Election. I mention this Circumstance with reluctance, as the fact does not come Under my Certain knowledge, Yet I have no doubt of the assertion, being founded in truth.
I hope You will excuse the freedom I have taken in this address, I have Mentioned all the applicants, Agreeably to their request, Many More I presume will apply. the public Interest I am persuaded will Govern Youre Choice, should the Indulgence of the President favoure my application, I shall accept the appointment with gratefull remembrance, if not, I shall rest fully contented with Youre pleasure, believing that a discovery of disquallification, forbid the Indulgence.
With sentiments of perfect Esteem, & Sincear Respect, I have the Honor to be, Dr Sir. Youre Very Humble Servant.
Timothy Bloodworth
